J-S51025-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    SEAN SULLIVAN                              :
                                               :
                       Appellant               :   No. 2973 EDA 2017

                  Appeal from the PCRA Order August 15, 2017
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0014636-2011

BEFORE: DUBOW, J., NICHOLS, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY NICHOLS, J.:                         FILED SEPTEMBER 25, 2018

        Pro se Appellant Sean Sullivan appeals from the order denying his first

Post Conviction Relief Act (PCRA)1 petition. He raises several claims of PCRA

court error and ineffective assistance of PCRA counsel. We affirm.

        We state the facts as set forth by this Court on direct appeal:

        On June 21, 2011, while incarcerated for murder at the Curran-
        Fromhold Correctional Facility, [Appellant] got into a dispute with
        the inmates in Cell 15, Aaron Young and Richard Gyton.
        [Appellant] threatened to settle the dispute later that night.
        [Appellant] began to recruit co-conspirators, including co-
        defendant Donte Jones, to assist him. Later that day, [Appellant],
        Jones and two other inmates went to Cell 15. [Appellant] had an
        improvised knife sticking out of his pants. Prison guards ultimately
        dispersed the group.

        Over the next hour, [Appellant] and his friends huddled together
        in the prison yard, while the Cell 15 inmates played basketball and
        then returned to their cell. A few minutes later, a fight broke out
____________________________________________


1   42 Pa.C.S. §§ 9541-9456.
J-S51025-18


     among inmates waiting to use the phone. Taking advantage of
     the confusion, [Appellant] and two of his cohorts ran to Cell 15
     and stabbed Gyton and Young multiple times with the improvised
     knives. A friend of Gyton and Young heard the screams and ran
     towards their cell, where one of [Appellant’s] friends attacked him.
     [Appellant] and company ran towards the day room, where they
     ambushed another prisoner, Earl Bostic, stabbing him nine times
     and killing him. Authorities later recovered [Appellant’s] DNA on
     one of the weapons used to kill Bostic.

     Following a bench trial, the trial court convicted [Appellant] of
     murder in the third degree, conspiracy to commit homicide,
     possession of an instrument of crime, possession of a prohibited
     offensive weapon, and aggravated assault.        The trial court
     acquitted [Appellant] of various charges stemming from the
     assaults on the other inmates. On May 10, 2013, based upon
     [Appellant’s] prior murder conviction, the trial court sentenced
     him to a second mandatory life sentence for murder in the third
     degree, with concurrent sentences on the remaining charges.

Commonwealth v. Sullivan, 1905 EDA 2013, 1-2 (Pa. Super. Apr. 17, 2015)

(unpublished mem.). The Court affirmed the judgment of sentence, and the

Pennsylvania Supreme Court denied Appellant’s petition for allowance of

appeal on December 8, 2015. Commonwealth v. Sullivan, 129 A.3d 1243

(Pa. 2015).




                                    -2-
J-S51025-18


       On October 3, 2016, Appellant filed his first pro se PCRA petition.2 The

PCRA court appointed counsel, who filed a Turner/Finley3 letter.

       The court issued a Pa.R.Crim.P. 907 notice, and Appellant filed a pro se

response in opposition, challenging PCRA counsel’s failure to advocate the

claims in Appellant’s petition. Appellant’s Resp. to Rule 907 Notice, 6/27/17.

On August 15, 2017, the PCRA court granted counsel’s petition to withdraw

and dismissed Appellant’s PCRA petition. Appellant timely appealed.

       Appellant raises the following issues:

       1. Did the post-conviction court err in [its] factual findings and
       conclusion[s] of law when such court denied Appellant an
       evidentiary hearing based on ineffective assistance of counsel
       when counsel failed to properly present the issue of “bolstering
       the testimony of a Commonwealth witness” which had a better
       chance of success on direct appeal as such a claim, when proven,
       is inadmissible in the courts of the Commonwealth of Pennsylvania
       and is cause for [reversible] error?

       2. Did the post-conviction court (PCRA) err in [its] factual findings
       and conclusion[s] of law when it adopted the conclusion of
       appointed counsel[’s] findings that read more like an amicus curie
       brief rather than an adversarial brief which rendered such
       appointed constructive denial of assistance of counsel thereby
       violating Appellant’s Sixth Amendment right to effective
       assistance of counsel during a collateral attack in violation of
       Appellant’s due process?
____________________________________________


2  See Commonwealth v. Wilson, 911 A.2d 942, 944 (Pa. Super. 2006)
(recognizing that under the “prisoner mailbox rule” a document is deemed
filed when placed in the hands of prison authorities for mailing). As discussed
below, Appellant’s petition did not raise the claim that trial counsel was
ineffective by not introducing character or prior bad acts evidence regarding
the victim.
3Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988); Commonwealth v.
Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).


                                           -3-
J-S51025-18



      3. Did the post-conviction court (PCRA) abuse [its] discretion in
      violation of Appellant’s due process of law rendering the trial
      unfair when it allowed hearsay testimony that was not given not
      for the truth of the matter but for the purpose of prejudicing
      Appellant when it allowed the testimony of other crimes to
      permeate the trial and for which Appellant was never charged?

      4. Did the post-conviction court (PCRA) err [and] abuse [its]
      discretion in [its] factual findings and conclusions of law when said
      court failed to hold an evidentiary hearing based on ineffective
      assistance of counsel when counsel failed to present character
      evidence of the victim that would have shown the victim had a
      history of assaultive behavior and bullying which would have
      justified his being assaulted by others as they feared him and not
      by Appellant as [another person’s] DNA was present on the
      weapon used against victim and not Appelant’s DNA?

Appellant’s Brief at iii.

      In support of Appellant’s first issue, he argues that trial counsel was

ineffective by not objecting when a police officer purportedly bolstered the

testimony of Gyton.         By way of background, this Court addressed the

underlying issue on direct appeal:

      [Appellant] first contends that the trial court erred when it
      permitted the Commonwealth to improperly bolster the credibility
      of inmate Richard Gyton, who was stabbed by [Appellant] in the
      prison melee. Prior to trial, Gyton gave a statement to police from
      his hospital bed, in which he implicated [Appellant] in the stabbing
      of Bostic. At trial, Gyton testified, contrary to his prior statement,
      that he did not see who stabbed Bostic. Although Guyton claimed
      that he was under the influence of medication at the time the prior
      statement was made, Detective Burke testified on cross-
      examination that “[Gyton] spoke clearly. He understood what I
      was asking him. He was very forthcoming.” N.T., Trial, 2/28/13
      at 69.

      Preliminarily, we note that our review of the trial transcript reveals
      defense counsel did not raise a contemporaneous objection to


                                      -4-
J-S51025-18


      Detective Burke’s allegedly improper testimony. On this basis, we
      find [Appellant’s] claim waived. . . .

      Nonetheless, even if we were to examine this claim, we would not
      grant relief. . . .

      We would find that it was properly within the trial court’s sound
      discretion to admit testimony that Gyton was clear and
      forthcoming as falling within the realm of common knowledge,
      experience and understanding.         Clearly, Detective Burke’s
      testimony as to Gyton’s demeanor during questioning was based
      upon his personal observation. More importantly, we do not find
      Detective Burke’s characterization impermissibly intruded upon
      the duty of the jury to determine credibility of witnesses, but
      rather provided relevant context to Gyton’s state of mind and
      demeanor at the time he gave his prior statement. Therefore,
      [Appellant’s] allegation of error would merit no relief.

Sullivan, 1905 EDA 2013, at 3-5.

      Here, Appellant argues PCRA counsel was ineffective by not raising trial

counsel’s alleged ineffectiveness for failing to object to Detective Burke’s

testimony.    Appellant’s Brief at 6.    In Appellant’s view, Detective Burke

“usurped the truth-determining function of the factfinder,” by testifying to the

“truthfulness” of Gyton’s inculpatory statement. Id. at 5-6.

      Our standard of review is well-settled:

      We review an order dismissing a petition under the PCRA in the
      light most favorable to the prevailing party at the PCRA level. This
      review is limited to the findings of the PCRA court and the evidence
      of record. We will not disturb a PCRA court’s ruling if it is
      supported by evidence of record and is free of legal error. This
      Court may affirm a PCRA court’s decision on any grounds if the
      record supports it. We grant great deference to the factual
      findings of the PCRA court and will not disturb those findings
      unless they have no support in the record. However, we afford no
      such deference to its legal conclusions. Further, where the
      petitioner raises questions of law, our standard of review is de
      novo and our scope of review is plenary.

                                        -5-
J-S51025-18



Commonwealth v. Ford, 44 A.3d 1190, 1194 (Pa. Super. 2012) (citations

omitted).

      To warrant relief based on an ineffectiveness claim, a petitioner must

show that such ineffectiveness “in the circumstances of the particular case, so

undermined the truth-determining process that no reliable adjudication of

guilt or innocence could have taken place.” Commonwealth v. Jones, 912
A.2d 268, 278 (Pa. 2006); accord 42 Pa.C.S. § 9543(a)(2)(ii). Counsel is

presumed to have rendered effective assistance. Commonwealth v. Weiss,

81 A.3d 767, 783 (Pa. 2013).

      To overcome the presumption, the defendant has to satisfy the

performance and prejudice test set forth in Strickland v. Washington, 466
U.S. 668 (1984).       The Pennsylvania Supreme Court has applied the

Strickland test by examining three elements; specifically, whether (1) the

underlying claim has arguable merit; (2) no reasonable basis existed for

counsel’s action or failure to act; and (3) the petitioner has shown that he

suffered prejudice as a result of counsel’s lapse, i.e., that there is a reasonable

probability that the result of the proceeding would have been different.

Commonwealth v. Bennett, 57 A.3d 1185, 1195-96 (Pa. 2012). If a claim

fails under any necessary element of the Strickland test, the court may

proceed to that element first. Id. Counsel will not be deemed ineffective for

failing to raise a meritless claim. Jones, 912 A.2d at 278.




                                       -6-
J-S51025-18


      For example, in Commonwealth v. Collins, 888 A.2d 564 (Pa. 2005),

the defendant raised a claim that trial counsel was ineffective for failing to

raise a particular Pennsylvania due process claim, the details of which are

unnecessary to restate here. Id. at 574. On PCRA appeal, the defendant

reframed the due process claim as a violation of the federal constitution. Id.

The Court, in resolving the issue, stated “the factors that we considered on

direct appeal are the same as the factors [the defendant] now asks us to

consider on collateral review.”   Id. at 575.    After evaluating an additional

federal factor that provided no relief to the defendant, the Court held that “for

the reasons discussed on direct appeal, [the defendant] cannot establish that

this claim has arguable merit, and this claim of ineffectiveness fails.” Id.

      Here, Appellant raised the underlying claim on direct appeal, which the

prior Court addressed on the merits, assuming no waiver of the failure to

object. Sullivan, 1905 EDA 2013, at 3-5. We are bound by that alternative

holding. See Commonwealth v. Reed, 971 A.2d 1216, 1220 (Pa. 2009)

(holding that Superior Court’s prior holding of waiver and alternative holding

on the merits was law of the case). Because Appellant cannot establish that

his underlying claim has arguable merit, he cannot succeed on his

ineffectiveness claim. See Jones, 912 A.2d at 278; Collins, 888 A.2d at 575;

see also Bennett, 57 A.3d at 1195-96.

      Second, Appellant challenges PCRA counsel’s advocacy.         Specifically,

Appellant contends that PCRA counsel’s Turner/Finley brief was insufficiently


                                      -7-
J-S51025-18


adversarial, such that his Sixth Amendment right to counsel was violated.

Appellant’s Brief at 6-7.

      Initially, Appellant’s right to PCRA counsel is rule-based.         See

Pa.R.Crim.P. 904. “[T]here is no Sixth Amendment right or due process right

to counsel during collateral review.” Commonwealth v. Figueroa, 29 A.3d
1177, 1180 n.6 (Pa. Super. 2011) (citations omitted). Further, counsel, in a

Turner/Finley brief, must argue against the client’s interests and articulate

“why the client’s claims have no merit.” Commonwealth v. Wrecks, 931
A.2d 717, 722 (Pa. Super. 2007).     Thus, Appellant is not entitled to relief

because PCRA counsel, when filing a Turner/Finley brief, was obligated to

argue against Appellant. See Wrecks, 931 A.2d at 722.

      For his third claim, Appellant contends that the trial court erred in two

separate occasions by permitting testimony. First, Appellant argues the trial

court erred by overruling his counsel’s objection to the Commonwealth’s

question to a witness “about how drugs were brought in the jail.” Appellant’s

Brief at 9. He faults the court for hearing the testimony and then purportedly

instructing itself—it was a bench trial—to disregard the testimony.        Id.

Second, Appellant contends the court erred by overruling his counsel’s

objection to a question that elicited hearsay testimony from a police officer.

Id. at 10. We note Appellant did not explain why he could not have raised

these issues on direct appeal.




                                     -8-
J-S51025-18


      In Commonwealth v. Wholaver, 177 A.3d 136 (Pa. 2018), the

defendant raised a claim “that the trial court erred by overruling trial counsel’s

objection” to certain evidence. Id. at 179. The Pennsylvania Supreme Court

held that the defendant’s claim was “waived for purposes of the PCRA because

he could have raised the issue on direct appeal. 42 Pa.C.S. § 9544(b).” Id.

Here, the Wholaver Court’s reasoning applies equally here: Appellant’s third

claim is waived because he could have raised it on direct appeal. See id.

      In support of his last issue, Appellant argues that trial counsel was

ineffective by not presenting character evidence of the victim, including the

victim’s prior convictions for assault to corroborate the victim’s purportedly

violent character. Appellant’s Brief at 12.

      The PCRA court resolved the issue as follows:

      This court’s review of the record belied [Appellant’s] claim that
      trial counsel failed to elicit evidence relating to prison conditions
      and the victim’s violent proclivities and physical size. [Appellant’s
      counsel and counsel for his co-defendants] established that [the
      prison in question] is a violent place where stabbings frequently
      occur, that the victim as very big and tough and likely sold drugs,
      guards were ineffectual in stopping and preventing violence,
      inmates had to fend for themselves, and . . . that the victim used
      violence against [Appellant] before [Appellant and others]
      attacked the victim.

PCRA Ct. Op., 9/20/17, at 8 (citations to trial record omitted).

      We agree with the PCRA court’s ruling.           Moreover, to the extent

Appellant is specifically arguing about the victim’s prior convictions for assault,

he never raised that argument before the PCRA court and has therefore

waived it. See Pa.R.A.P. 302 (“Issues not raised in the lower court are waived

                                       -9-
J-S51025-18


and cannot be raised for the first time on appeal.”).        Accordingly, having

discerned no error, we affirm. See Ford, 44 A.3d at 1194.4

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/25/18




____________________________________________


4 Appellant also filed a supplemental appellate brief, raising, for the first time,
that trial counsel was ineffective for failing to call Alvin Lloyd as a witness.
That claim is waived because Appellant did not raise it in his PCRA petition.
See Pa.R.A.P. 302(a).


                                          - 10 -
0055_Opinion
                                                                                                                    Circulated 08/31/2018 09:53 AM




                          IN THE COURT OF COMMON PLEAS OF PHILADELPHIA COUNTY
                                  FIRST JUDICIAL DISTRICT OF PENNSYLVANIA
                                           CRIMINAL TRIAL DIVISION


               COMMONWEALTH OF PENNSYLVANIA                                                 NO. CP-51-CR-0014636-2011


                                     vs.      CP-51-CR-0014636-2011 Comm.
                                                                Opinion
                                                                            v.   Sullivan, Sean




               SEAN SULLIVAN
                                                  11111111111 11111111111111                                FILED
                                                          7143071581
                                                                                                             APR 2 5 2014
                                                              OPINION
                                                                                                  ·     Criminal Appea,s Unit
                                                                                                      First Judicial District of PA
               PROCEDURAL HISTORY


                      Defendant, Sean Sullivan, was charged as of the above Bill and Term No. with, inter cilia,

               one count of Murder, generally, one count of Conspiracy to Commit Murder, four counts of

               Attempted Murder, four counts of Aggravated Assault, one count of Possession of an Instrument

               of Crime and one count of Possession of an Offensive Weapon. These charges arose from an

               incident that occurred at Curran Fromhold Correctional Facility (CFCF) during which defendant,

               an inmate, along with four co-conspirators Rashawn Edwards, Haleem Poole, Jalik Peay and

               Donte Jones, engaged in an attack on five other inmates. During the incident, George Moore, an

               inmate at CFCF, was fatally injured.

                      Defendant was tried in February and March of 2013, before this Court, sitting without a

               jury. At the conclusion of the trial, this Court found defendant guilty of Third-Degree Murder,

               Possession of an Instrument of Crime, Possession of an Offensive Weapon, Conspiracy to

               Commit Murder and one count of Aggravated Assault. This Court found defendant not guilty of

               four counts of Attempted Murder and three counts of Aggravated Assault.
         On May 10 2013, defendant was sentenced to life without parole on the Third-Degree

Murder charge, ten to twenty years on the Conspiracy to Commit Murder charge, ten to twenty

years on the Aggravated Assault charge, and two to six years on the Possession of an Offensive

Weapon charge.' All of the sentences involving terms of years were ordered to run concurrent

with the sentence of life without parole. However, the sentence of life without parole was

ordered to run consecutive to the sentence of life without parole that defendant was already

serving as a result of a previous murder conviction.

FACTS

         On July 7, 2011, at approximately 9 p.m., George Moore, an inmate at CFCF who was

housed in section C-2 Pod 2, was using a telephone in the phone bank in the phone bank area of

the Pod when he was attacked by one of defendant's co-conspirators. In the commotion that

ensued, defendant and his co-conspirators proceeded to attack Jokir Slade, Aaron Young,

Richard Gyton and Earl Bostic with sharp weapons. Mr. Moore suffered bruises from his attack.

Mr. Slade, Mr. Young, Mr. Gyton and Mr. Bostic all suffered stab wounds. Mr. Bostic died

from the stab wounds he suffered during the incident. Defendant's DNA was found on the sharp

weapon which was used in the killing of Mr. Bostic.

DISCUSSION

        In his l 925(b) statement defendant first asserts that this Court erred in permitting the

Commonwealth to use police detectives as witnesses to bolster the credibility of prison inmate

witnesses. It is suggested that this claim of error be considered waived due to defendant's failure

to point to the location in the record where the improper bolstering appears. When ordered to do

so by a trial court, an appellant must file a concise statement of matters complained of on appeal


I
 Because defendant had a prior murder conviction, the provisions of 42 Pa.C.S. § 9715 applied and required the
imposition of a life sentence.
pursuant to Pennsylvania Rule of Appellate Procedure l 925(b) that sets forth with particularity

 the issues an appellant intends to raise on appeal. Commonwealth v. Castillo, 888 A.2d 775, 780

 (Pa. 2005); Pa.R.A.P. 1925(b). The complete absence of a 1925(b) statement, the omission of a

 certain issue from that statement, and/or the failure to identify specific errors with respect to a

 listed issue all result in waiver of some or all issues on appeal. Castillo, 888 A.2d at 780;

 Commonwealth v. McCree, 857 A.2d 188, 192 (Pa.Super.2004).

        Instantly, defendant simply mentions the term 'bolster' in his 1925(b) statement without

 identifying a specific witness or pointing to a page in the notes of testimony where the alleged

error appears. This has made it impossible for this Court to ascertain the location in the record

and, more importantly the nature and gist, of defendant's assertions.           Accordingly, it is

suggested that no relief is due on this claim because defendant failed to specify where in the

record the errors he alludes to appear thereby making it impossible for this Court to address the

- merits of the claim. See Commonwealth v. Hansley, 24 A.3d 410 (Pa. Super. 2011) (holding that

failure to articulate where the error appears in the record and to specify what the claim entails

resulted in waiver of claim).

        Even if defendant had referenced where in the record the errors he adverts to in his first

claim appear, no relief would be due on the claim because this, Court, sitting as fact-finder,

carefully listened to all of the evidence and when necessary, did not consider prejudicial or

otherwise irrelevant testimony when deliberating upon the verdict. "It is presumed that a trial

court, sitting as fact[- ]finder, can and will disregard prejudicial evidence." Commonwealth v.

Miller, 987 A.2d 638, 670 (Pa. 2009) (citations omitted). In addition, given that the evidence of

defendant's guilt was overwhelming, any error committed by this Court was harmless beyond a

reasonable doubt.
. · .·..-:=. ·· · ·1,962 A.2d 1170 (Pa. 2009). "A motion for a new trial on

                                              the grounds that the verdict is contrary to the weight of the evidence concedes that there is

                                              sufficient evidence to sustain the verdict; thus the trial court is under no obligation to view the

                                              evidence in the light most favorable to the verdict winner." Commonwealth v. Widmer, 744 A.

                                              2d 745, 751 (Pa. 2000).                                                                                                                "An allegation that the verdict is against the.weight of the evidence is

                                              addressed to the sole discretion of the trial court." Id. at 751-752. Finally, it is exclusively for

                                             the finder of fact to determine the credibility of witnesses, and he may believe all, part, or none

                                              of the evidence presented. Commonwealth v. Dreibelbis, 426 A.2d 1111, 1113 (Pa. 1981).

                                                                                 Instantly, the verdict does not shock the conscience. Defendant's prior hostility towards

                                              Mr. Bostic was well established through the testimony of other inmates. Defendant's role in the

                                             fatal stabbing of Mr. Bostic was also established through eye witness testimony. Furthermore,

                                             defendant's DNA was found on the murder weapon. Accordingly, it is suggested that no relief is

                                             due on this claim.

                                                                                 Defendant lastly asserts that the evidence was insufficient to sustain his conviction of

                                             Third-Degree Murder because the Commonwealth failed to prove that the killing was committed

                                             with malice.                                                                   He contends that the evidence shows that defendant retreated to avoid violence

                                             and that the victim was larger than defendant and was himself engaging in violence.
 ,·   _·-·   :;.-.·.,�··· .. ; ·�-- ·.·   ·.,· .. � _;. -··�·-:'·�c--:F. -.· .. -._ ._.: :--·-�_.-·-846 A.2d 75, 80 (Pa. 2004). Both direct and circumstantial evidence, along with all

reasonable inferences arising therefrom from which the finder of fact could properly have based

its verdict, must be accepted as true and sufficient to support the challenged conviction.

Commonwealth v. Perez, 931 A.2d 703, 706-7 (Pa. Super. 2007); Commonwealth v. Johnson,

719 A.2d 788 (Pa. Super. 1998), appeal denied. The finder of fact may believe all, part, or none

of the evidence regarding the question of whether reasonable doubt existed, and the facts and

circumstances need not be incompatible with the defendant's innocence.                                                                                                                                                                                                   Commonwealth v.

Derr, 841 A.2d. 558, 559 (Pa. Super. 2004). An appellate court may only award a new trial if the

evidence was so unreliable and contradictory that it would be incapable of supporting a guilty

verdict. Commonwealth v. Karkaria, 625 A.2d 1167, 1167 (Pa. 1993 ).

                 Third degree murder 'occurs when a person commits a killing which is neither intentional

nor committed during the perpetration of a felony, but contains the requisite malice.

Commonwealth v. Truong, 36 A.3d 592 (2012). To establish the offense of third degree murder,

the. Commonwealth need only prove beyond a reasonable doubt that the defendant killed an

individual, with legal malice,. i.e., wickedness of disposition, hardness of heart, wantonness,

cruelty, recklessness of consequences, or a mind lacking regard for social duty. Commonwealth

v. Devine, 26 A.3d 1139 (2011).

                 Instantly, the evidence was more than sufficient to prove defendant acted with malice in

the killing of Mr. Bostic The evidence showed that defendant repeatedly stabbed Mr. Bostic in

the mid-section with a sharp object. Malice may be inferred from the use of a deadly weapon on
a vital part of a victim's body. Commonwealth v. Ventura, 975 A.2d 1128, 1144 (Pa. Super.

2009).

         To the extent that defendant is claiming that the killing was justified or committed in self-

defense, the use of deadly force comprises three specific elements:


            (1) The defendant was free from fault in provoking or continuing the difficulty
            which resulted in the killing; (2) the defendant must have reasonably believed
            that he was in imminent danger of death or great bodily harm, and that there
            was a necessity to use such force to save himself therefrom; and (3) the
            defendant did not violate any duty to retreat or avoid the danger.

See generally, Commonwealth v. Mayfield, 585 A.2d 1069 (1991) (en bane). If a defendant

introduces evidence of self-defense, the Commonwealth bears the burden of disproving the self-

defense claim beyond a reasonable doubt.         Commonwealth v. Houser, 18 A.3d 1128, 1135

(2011). In order to disprove self-defense, the Commonwealth must prove beyond a reasonable

doubt one of the following elements:

         (1) That the defendant did not reasonably believe it was necessary to kill in order
         to protect himself against death or serious bodily harm, or that the defendant used
         more force than was necessary to save himself from death, great bodily harm, or
         the commission of a felony; (2) that the defendant provoked the use of force; or
         (3) that the defendant had a duty to retreat and that retreat was possible with
         complete safety.

 Commonwealth v. Burns, 765 A.2d 1144, 1148-49 (Pa. Super. 2000).

         Here, the facts are such that it is clear that the defendant was not acting in self-defense

when he stabbed the victim. Defendant, the evidence showed, had been having trouble with the

victim on the day of the incident. In addition, despite defendant's assertions to the contrary, the

evidence showed that he did not retreat and was the person who repeatedly stabbed the victim

while the victim was incapable of protecting himself. Mr. Moore testified that he saw defendant

and his co-conspirators repeatedly stab Mr. Bostic while he was on the ground. (NIT 2/26/14 p.
138).    As such, the evidence was more than sufficient to establish that the killing was not

committed in self-defense.

        Accordingly, it is suggested that no relief is due on this claim.


CONCLUSION


        For the foregoing reasons, defendant's assertions of error should be dismissed for lack of

merit and the judgment of sentence should be affirmed.



                                                               By the Court,
0070_Opinion




                          IN THE COURT OF COMMON PLEAS OF PHILADELPHIA COUNTY
                                  FIRST JUDICIAL DISTRICT OF PENNSYLVANIA
                                           CRIMINAL TRIAL DIVISION


               COMMONWEALTH OF PENNSYLVANIA                                          NO. CP-51-CR-0014636-2011

                                                 CP-51-CR-0014636-2011 Comm v Sullivan Sean

                                     vs.                           Opinion            •




               SEAN SULLIVAN                         111111111 II 11111111 II 1111                      FILED
                                                             8005144421
                                                                                                    ·sEP 2 0 2017
                                                              OPINION
                                                                                                 Office of Judicial Records
                                                                                                    Appeals/Post Trial
               PROCEDURAL HISTORY


                      Defendant, Sean Sullivan, was charged as of the above Bill and Term No. with, inter alia,

               one count of Murder, generally, one count of Conspiracy to Commit Murder, four counts of

               Attempted Murder, four counts of Aggravated Assault, one count of Possession of an Instrument

               of Crime and one count of Possession of an Offensive Weapon. These charges arose from an

               incident that occurred at Curran Fromhold Correctional Facility (CFCF) during which defendant,

               an inmate at the facility, along with four co-conspirators Rashawn Edwards, Haleem Poole, Jalik

               Peay and Donte Jones, engaged in an attack on five other inmates. During the incident, Earl

               Bostic, an inmate at CFCF, was fatally injured.

                      Defendant was tried in February and March of 2013, before this Court, sitting without a

               Jury. At the conclusion of the trial, this Court found defendant guilty of Third-Degree Murder,

               Possession of an Instrument of Crime, Possession of an Offensive Weapon, Conspiracy to

               Commit Murder and one count of Aggravated Assault. This Court found defendant not guilty of

               four counts of Attempted Murder and three counts of Aggravated Assault.
        On May 10 2013, defendant was sentenced to life without parole on the Third-Degree

Murder charge, ten to twenty years on the Conspiracy to Commit Murder charge, ten to twenty

years on the Aggravated Assault charge, and two to six years on the Possession of an Offensive

Weapon charge.1 All of the sentences involving terms of years were ordered to run concurrently

with the sentence of life without parole.             However, the sentence of life without parole was

ordered to run consecutive to the sentence of life without parole that defendant was already

serving as a result of a previous murder conviction.

        On June 28, 2013, defendant filed a Notice of Appeal and on April 17, 2015, the Superior

Court affirmed the judgment of sentence. (1905 EDA 2013). Defendant then filed a petition for

allowance of appeal in the Pennsylvania Supreme Court, which denied the petition on December

8, 2015. (277 EAL 2015).

        On October 3, 2016, defendant filed a timely prose timely petition pursuant tothe Post-

Conviction Relief Act. 42 Pa.C.S. §§ 9541 et seq. (hereinafter PCRA). Counsel was appointed

to represent him and on June I, 2017, counsel filed a no-merit letter pursuant to Commonwealth

v. Finley, 550 A.2d 213 (Pa. Super. 1988), and Commonwealth v. Turner, 544 A.2d 927 (Pa.

1988), and a Motion to Withdraw as Counsel. After careful!� reviewing all of the filings and the

entire record, this Court determined that defendant's claims lacked merit and on June 14, 2017,

this Court sent defendant a Pa.R.Crim.P. 907 Notice of Intent to Dismiss. Defendant filed a

response to the 907 Notice. Upon reviewing defendant's response and the entire record again,

this Court, issued an order on August 15, 2107, denying defendant PCRA relief. Defendant

timely filed a notice of appeal from the order denying him PCRA relief.




I Because defendant had a
                            prior murder conviction, the provisions of 42 Pa.C.S. § 9715 applied and required the
imposition of a life sentence.
FACTS

        On July 7, 2011, at approximately 9 p.m., George Moore, an inmate at CFCF who was

housed in section C-2 Pod 2, was using a telephone in the phone bank in the phone bank area of

the Pod when he was attacked by one of defendant's co-conspirators. In the commotion that

ensued, defendant and his co-conspirators proceeded to attack Jokir Slade, Aaron Young,

Richard Gyton and Earl Bostic with sharp weapons. Mr. Moore suffered bruises from his attack.

Mr. Slade, Mr. Young, Mr. Gyton and Mr. Bostic all suffered stab wounds. Mr. Bostic died

from the stab wounds he suffered during the incident. Defendant's DNA was found on the sharp

weapon which was used in the killing of Mr. Bostic.

DISCUSSION

        In his PCRA petition, defendant raised the following claims:

               I.) THE LIFE SENTENCE IMPOSED FOR THIRD-DEGREE
                   MURDER IS ILLEGAL BECAUSE PETITIONER WAS NOT
                   CONVICTED OF THIRD DEGREE MURDER BUT RATHER
                   CONSPIRACY TO COMMIT THIRD DEGREE MURDER AND
                   PRIOR COUNSEL WAS INEFFECTIVE FOR FAILING TO RAISE
                   THIS CLAIM;

               2.) TRlAL COUNSEL WAS INEFFECTIVE FOR NOT
                   SENTING EVIDENCE CONCERNING PRISON CONDITIONS
                   AND THE SIZE OF THE VICTIM;

               3.) TRIAL COUNSEL PROVIDED INEFFECTIVE ASSISTANCE OF
                   COUNSEL BY NOT OBJECTING TO TESTIMONY THAT
                   BOLSTERED THE TESTIMONY OF RICHARD GYTON;

               4.) TRIAL COUNSEL PROVIDED INEFFECTIVE
                   ASSISTANCE OF COUNSEL BY NOT
                   NOT CHALLENGING THE CREDIBILITY OF THE
                   COMMONWEALTH'S COOPERATING WITNESSES AND
                   FOR FAILING TO MOVE TO EXCLUDE THEIR
                   TESTIMONY;
              5.) TRIAL COUNSEL PROVIDED INEFFECTIVE
                  ASSISTANCE OF COUNSEL BY NOT ARGUING THAT
                  THE EVIDENCE WAS INSUFFICIENT TO SUSTAIN THE
                  CONSPIRACY CHARGE;

              6.) A NEW TRIAL SHOULD BE GRANTED BECAUSE
                  RICHARD GYTON AUTHORED A LETTER WHEREIN
                  HE STA TES THAT THE POLICE AND THE
                  PROSECUTION FORCED HIM TO IMPLICATE
                  DEFENDANT IN THE CRIME; AND

               7.) DEFENDANT DID NOT RECEIVE AFAIR TRIAL BECAUSE
                   THE TRIAL COURT ALLOWED THE PROSECUTOR TO
                   ADMIT PREJUDICIAL HEARSAY TESTIMONY AND
                   EVIDENCE OF UNRELATED CRIMINAL CONDUCT.

       Before discussing the reasons why this Court determined that none of these issues

entitled defendant to PCRA relief, the Court will set forth the legal standards applicable to PCRA

petitions and claims alleging ineffective assistance of counsel. In reviewing the propriety of a

PCRA court's dismissal of a petition without a hearing, the reviewing court is limited to

determining whether the court's findings are supported by the record and whether the order in

question is free of legal error. Commonwealth v. Holmes, 905 A.2d 707, 509 (Pa. Super. 2006)

citing Commonwealth v. Halley, 870 A.2d 795, 799 (Pa. 2005). The PCRA court's findings will

not be disturbed unless there is no support for the findings in the certified record.

Commonwealth v. Carr, 768 A.2d 1164, 1166 (Pa. Super. 2001). A PCRA court may decline to

hold a hearing on the petition if the petitioner's claims are patently frivolous and is without a

trace of support either in the record or from other evidence. Commonwealth v. Jordan, 772 A.2d

1011, 1014 (Pa. Super. 2001). The reviewing court on appeal must examine each of the issues

raised in the PCRA petition in light of the record in order to determine whether the PCRA court

erred in concluding that there were no genuine issues of material fact and denying relief without
an evidentiary hearing. Id. See also Commonwealth v. Hardcastle, 701 A.2d 541, 542 (Pa.

1997).

         Pennsylvania law presumes counsel is effective and therefore, the burden is placed upon

the defendant to prove otherwise. Commonwealth v. Brown, 767 A.2d 576, 581 (Pa. Super.

2001), citing Commonwealth v. Carpenter, 725 A.2d 154, 161 (Pa 1999), citing Commonwealth

v. Marshall, 633 A.2d 1100 (Pa. 1993); see also Commonwealth v. Baker, 614 A.2d 663, 673

(Pa. 1992). Trial counsel has broad discretion in matters of trial strategy and the determination of

what tactics to employ during litigation. Commonwealth v. Choi Chun Lam. 684 A.2d 153, 160

(Pa. Super. 1996). Furthermore, "[i]t is well established that failed trial tactics of defense

counsel are not grounds for a new trial." Commonwealth v. Hall 565 A.2d 144, 148 (Pa. 1989).

Trial counsel will not be held ineffective if there was a reasonable strategic basis for his or her

trial tactics. Commonwealth v. Pursell 724 A.2d 293, 311 (Pa. 1999).

         In order to establish that trial counsel's representation was deficient, defendant must

establish all of the following three elements, as set forth in Commonwealth v. Pierce, 527, A.2d

973, 975-76 (Pa. 1987): (1) the underlying legal claim has arguable merit; (2) counsel had no

reasonable basis for bis or her action or inaction; and (3) the petitioner suffered prejudice

because of counsel's ineffectiveness. Commonwealth v. Chmiel, 30 A.3d 1111, 1127 (Pa. 2011),

citing Commonwealth v. Dennis, 950 A.2d 945, 954 (Pa. 2008).

         The threshold question in reviewing an ineffectiveness claim is whether the issue,

argument, or tactic which trial counsel failed to use at trial and which is the basis of the

ineffectiveness claim is of arguable merit. Commonwealth v. Balodis. 747 A.2d 341, 343 (Pa.

2000). If defendant can prove that the argument or tactic which trial counsel failed to use at trial

is of arguable merit, then the ''reasonable basis" test is applied to determine if the course of
action chosen by trial counsel was designed to effectuate his or her client's interest. Id With

regard to the second element, defendant must prove that "an alternative [action or inaction] not

chosen offered a potential for success substantially greater than the course actually pursued."

Chmiel, filillrn, citing Commonwealth v. Williams, 899 A.2d 1060, 1064 (Pa. 2006) (alteration

added). To establish prejudice, defendant must demonstrate that there is a reasonable probability

that, but for counsel's error, the outcome of the proceeding would have been different. Chmiel,

supr� at 1127-28, citing Dennis, supr� at 954.

       Further, "[i]f it is clear that if a defendant has not demonstrated that counsel's act or

omission adversely affected the outcome of the proceedings, the claim may be dismissed on that

basis alone and the court need not first determine whether the first and second prongs have been

met." Commonwealth v. Rios, 920 A.2d 790, 799 (Pa. 2007), citing Commonwealth v.

Albrecht, 720 A.2d 693, 701 (Pa. 1998). A PCRA proceeding requires a defendant to establish

that counsel's ineffectiveness "so undermined the truth-determining process that no reliable

adjudication of guilt or innocence could have taken place." Rios, filillrn, citing Pierce. supr� at

221-22� Commonwealth v. Kimball, 724 A.2d 326, 333 (Pa. 1999).

       An application of the foregoing to defendant's claims clearly establishes that this Court

did not commit an abuse of discretion by denying defendant PCRA relief.

                 1.) THE LIFE SENTENCE IMPOSED FOR THIRD-DEGREE
                     MURDER IS ILLEGAL BECAUSE PETITIONER WAS NOT
                     CONV1CTED OF THIRD DEGREE MURDER BUT RATHER
                     CONSPIRACY TO COMMIT THIRD DEGREE MURDER AND
                     PRIOR COUNSEL WAS INEFFECTIVE FOR FAILING TO
                     RAISE THIS CLA1M.

       In his first claim, defendant argues that the sentence of life imprisonment imposed upon

him on the third-degree murder conviction pursuant to 42 Pa. C.S. § 9715 is illegal because he
was not previously convicted of third-degree murder or voluntary manslaughter as required by

the statute. In support of this claim, he asserts that he was previously convicted of conspiracy to

commit third-degree, which under the plain language of the statute cannot serve as an offense

triggering the application of the statute. He also accuses prior counsel of ineffective assistance

because counsel did not raise an objection to the imposition of the life sentence. Defendant's Pro

Se PCRA Petition, p.4.

       42 Pa. C.S. § 9715 states, in pertinent part, the following:

                     § 9715. Life imprisonment for homicide
                      (a) Mandatory life imprisonment.v-Notwithstanding the
              provisions of section 9712 (relating to sentences for offenses
              committed with firearms), 9713 (relating to sentences for offenses
              committed on public transportation) or 9714 (relating to sentences
              for second and subsequent offenses), any person convicted of
              murder of the third degree in this Commonwealth who has
              previously been convicted at any time of murder or voluntary
              manslaughter in this Commonwealth or of the same or substantially
              equivalent crime in any other jurisdiction shall be sentenced to life
              imprisonment, notwithstanding any other provision of this title or
              other statute to the contrary.
       This Court properly determined that this claim lacks merit because a review of

defendant's criminal extract revealed that he previously had been convicted of third-degree

murder. It indicates that on January 11, 2012, defendant appeared before the Honorable Carolyn

Engel Temin and entered a guilty plea to the charge of third-degree murder as of CP-51-CR-

0012969-2010. Based on the foregoing, this Court suggests that relief be denied with respect to

this claim because it is clear that the claim lacked merit and that prior counsel was not ineffective

for not raising this claim previously.

                 2.) TRIAL COUNSEL WAS lNEFFECTIVE FOR NOT
                     PRESENTING EVIDENCE CONCERNING PRISON
                     CONDITIONS AND TIIE SIZE OF THE VICTIM.
        In this claim, defendant asserted that trial counsel was ineffective because he failed to

introduce evidence concerning prison conditions, the fact that the victim was a bully who used

his size and heft to manipulate and control other inmates through physical intimidation and

actual physical assault. He further argues that trial counsel should have introduced evidence

indicating that the victim was the first person who introduced a weapon into the affray. See

Petitioner's Pro Se PCRA Petition, 10/3/16, pp. 5, 6; Defendant's Pro Se Memorandum, 1/24/17,

p. 8.

        This Court's review of the record belied defendant's claim that trial counsel failed to

elicit evidence relating to prison conditions and the victim's violent proclivities and physical

size. Counsel for defendant, along with counsel for his co-defendants, established that the CFCF

is a violent place where stabbings frequently occur, that the victim was very big and tough and

likely sold drugs, guards were ineffectual in stopping and preventing violence, inmates had to

fend for themselves, and prison, and that the victim used violence against petitioner before

petitioner and the others attacked the victim. (N.T. 2/26/13, 179, 180; 2/27/13, 99, 112, 113,

118; 2/28/13, 4). Therefore, because the evidence defendant complains was not introduced was

presented to the Court, it is clear that this claim lacks merit.

        The claim was also deemed lacking in merit because defendant failed to establish that the

outcome of the trial would have been different had prior counsel presented additional evidence

about the victim and prison conditions. This Court was well aware of the conditions existing in

the CFCF at the time of the incident and that the victim used his size to intimidate other inmates.

It would not have rendered a different verdict had it heard additional evidence relating to the

points raised by defendant. Accordingly, it is suggested that this claim, if raised on appeal be

deemed lacking in merit.
              3.) TRIAL COUNSEL PROVIDED INEFFECTIVE
                  ASSISTANCE OFCOUNSEL BY NOT OBJECTING TO
                  TESTIMONY THAT BOLSTERED THE TESTIMONY OF
                  RICHARD GYTON.
       Petitioner contended in this claim that trial counsel provided him with ineffective

assistance of counsel because he did not object when a police detective gave testimony

bolstering the credibility of Richard Gyton. Defendant submits that the claim possesses merit

because the law prohibits a witness from testifying about the reliability of another witness's

testimony. See Defendant's Pro Se Memorandum, 1/24/17, pp. 5-6.

       This Court correctly determined that this claim lacked merit because defendant raised a

claim on direct appeal that mirrors the claim underlying his current ineffectiveness claim.

Although the Superior Court ruled that the issue had been waived because a contemporaneous

objection to the testimony had not been proffered at trial, the Superior Court went on and

addressed the merits of the claim, which resulted in a finding that had the issue been preserved,

the claim would have been found lacking in merit. See Superior Court Memorandum, 1905

EDA 2013, at pp. 2-4. This Court adopted the rationale supplied by the Superior Court in

finding that defendant's ineffectiveness claim concerning this issue lacked merit. It is suggested

if defendant raises this claim on appeal, that the claim be dismissed form the same reasons

expressed in the Superior Court's memorandum.

              4.) TRIAL COUNSEL PROVIDED INEFFECTIVE
                  ASSISTANCE OF COUNSEL BY NOT
                  NOT CHALLENGING THE CREDIBILITY OF THE
                  COMMONWEALTH'S COOPERATING WITNESSES AND
                  FOR FAILING TO MOVE TO EXCLUDE THEIR
                  TESTIMONY.

       Petitioner also contended that he was entitled to PCRA relief because trial counsel failed

to attack the credibility of the Commonwealth's cooperating witnesses who were themselves

prison inmates and for not moving to exclude their testimony because it was irreparably
unreliable because of the deals the witnesses allegedly received in agreeing to testify for the

Commonwealth and because some of the witnesses had been threatened into cooperating by the

authorities. See Defendant's Pro Se Memorandum, 1/24/17, pp. 9-10.

       It is submitted that this Court did not err by denying relief with respect to this claim. The

record clearly demonstrates that those witnesses who were themselves inmates and those who

received consideration in exchange for their testimony were examined by counsel concerning the

nature and substance of the consideration they may have received in exchange for their agreeing

to testify for the Commonwealth as well as about how the police treated them when they were

interviewed. While testifying, Richard Gyton was asked to testify about the medication he was

taking and about whether the medication was still affecting him when he provided police with a

statement. (N.T. 2/27/13, 178-179). Moreover, Gyton's medical records were introduced by

way of stipulation and through those records this Court was well aware that Gyton had drugs in

his system when he gave his statement. (N.T. 2/28/13, 26). Trial counsel cross-examined Gyton

concerning the deal he made with the Commonwealth and elicited the nature of the benefits he

received for cooperating with the Commonwealth.           (N.T. 2/27/13, 180-181). Accordingly,

counsel avers that he cannot raise a claim with respect to this issue. Therefore, because this Court

was well aware through the actions of trial counsel that the testimony of the cooperating

witnesses may have been compromised by their drug use and the deals they made it is clear that

this claim was properly deemed to lack merit. It is further noted that had additional evidence

related thereto been introduced, this Court would not have rendered a different verdict.

Accordingly, if defendant should raise this claim on appeal, it is suggested that the Court find

that this Court did not commit an abuse of discretion by ruling that it lacked merit.
               5.) TRIAL COUNSEL PROVIDED INEFFECTIVE
                   ASSISTANCE OF COUNSEL BY NOT ARGUING THAT
                   THE EVIDENCE WAS INSUFFICIENT TO SUSTAIN TIIB
                   CONSPIRACY CHARGE.

       Defendant also accused prior counsel of providing ineffective assistance of counsel

because counsel failed to raise a claim on appeal challenging the sufficiency of the evidence with

regard to the charge of criminal conspiracy. The claim was rejected by this Court because

defendant failed to establish that if had arguable merit.

       The Pennsylvania Supreme Court has provided the following standard of review for

sufficiency of the evidence claims:

               (T]he critical inquiry on review of the sufficiency of the evidence
               to support a criminal conviction... does not require a court to 'ask
               itself whether it believes that the evidence at the trial established
               guilt beyond a reasonable doubt. Instead, it must determine simply
               whether the evidence believed by the fact-finder was sufficient to
               support the verdict... (A]ll of the evidence and any inferences
               drawn therefrom must be viewed in the light most favorable to the
               Commonwealth as the verdict winner.

Commonwealth v. Ratsamy, 934 A.2d 1233, 1235-1236 (Pa. 2007) (emphasis in original).

       The Commonwealth need not establish guilt to a mathematical certainty, and it may

sustain its burden by means of wholly circumstantial evidence. Commonwealth v. Duncan, 932

A.2d 226, 231 (Pa. Super. 2007) (citation omitted). A reviewing court may not substitute its

judgment for that of the fact finder, and where the record contains support for the convictions,

they may not be disturbed. Id. Lastly, the finder of fact is free to believe some, all, or none of the

evidence presented. Commonwealth v. Hartle, 894 A.2d 800, 804 (Pa Super. 2006).

        With regard to the crime of Criminal Conspiracy a person is guilty of criminal conspiracy

if he forms an agreement with another to commit a crime with shared criminal intent and one of

the co-conspirators commits an overt act in furtherance of the conspiracy. 18 Pa. C.S. § 903;
Commonwealth v. Hennigan, 753 A.2d 245, 253 (Pa. Super. 2000). Proof of a formal or explicit

agreement, which is rarely available, is unnecessary. Commonwealth v. Grekis. 601 A.2d 1275,

1283 (Pa. Super. 1991 ). Rather, the existence of a common agreement and shared intent is almost

always inferred from circumstantial evidence. Hennigan, 753 A.2d at 253. Thus, a conspiracy

may be proven inferentially by relevant circumstances, including the following: "(l) an

association between alleged conspirators; (2) knowledge of the commission of the crime; (3)

presence at the scene of the crime; and (4) in some situations, participation in the object of the

conspiracy." Commonwealth v. McKeever, 689 A.2d 272, 274 (Pa. Super. 1997). These factors

may coalesce to establish a conspiratorial agreement beyond a reasonable doubt where one factor

alone might fail. Commonwealth v. Garcil!, 847 A.2d 67, 71 (Pa. Super. 2004); Commonwealth

v. French. 578 A.2d 1292, 1294 (Pa Super. 1990). Finally, it is hombook law that a member of

a conspiracy is responsible for all of the criminal acts of his co-conspirators that are committed

in furtherance of the conspiracy. Commonwealth v. Roux, 350 A.2d 867, 871 (Pa. 1976).

       Here, the evidence was more than sufficient to demonstrate that defendant formed a

corrupt confederation with the others who participated in the murder of the victim. The evidence

shows that prior to the incident defendant and the others came together in what can be described

as a huddle and upon separating they attacked the victims and began stabbing them in unison.

N.T. 2/27/13. 64-81. Such evidence was sufficient to make out the crime of criminal conspiracy

and thus, this Court did not err by denying defendant relief with respect to this claim. See

Commonwealth v. Poland, 26 A.3d 633, 518, 523 (Pa. Super. 2011) (''the actors' relationships

and their conduct before, during and after the criminal episode established a unity of criminal

purpose sufficient for the jury to find conspiracy beyond a reasonable doubt."). Accordingly, if
defendant raises this claim on appeal, it is suggested that relief be denied thereto for the reasons

stated herein.

                 6.) A NEW TRIAL SHOULD BE GRANTED BECAUSE
                     RICHARD GYTON AUTHORED A LETTER WHEREIN HE
                     STATES THAT THE POLICE AND THE PROSECUTION
                     FORCED HIM TO IMPLICATE DEFENDANT IN THE
                     CRIME.

                 Defendant contended in this claim that he was entitled to PCRA relief based on a

        letter authored by Gyton wherein he alleges that he had been forced by authorities to

        implicate defendant in the crime. Relief was denied on this claim because defendant

        failed to establish that Gyton's testimony would have changed the outcome of the trial

        given that Gyton denied having seen defendant or the other perpetrators attack the victim,

        thereby refuting what was contained in his statement to police. Defendant's co-defendant

        raised this after-discovered evidence claim on appeal. The Superior Court found the

        claim lacked merit for the following reasons:

                         In the instant case, Appellant's after-discovered evidence
                 claim is merely cumulative of the testimony Gyton and Rivers
                 gave at trial. As astutely noted by the trial court, Gyton and
                 Rivers had already effectively recanted their prior statements, so
                 that their purportedly newly discovered testimony does not
                 conflict with the testimony the witnesses offered at trial. Although
                 both witnesses initially indicated to detectives that they observed
                 Appellant stab Bostic, they refused to cooperate at trial and
                 identify Appellant as the attacker. See N.T., 2/27/130 at 144;
                 N.T., 2/28/13 at 41. Thus, as Gyton and Rivers never implicated
                 Appellant in the prison attack at trial, the supposed recantation
                 affidavits do not satisfy the requirement that the evidence would
                 likely result in a different verdict if a new trial were granted.
                 Accordingly, Appellant's after-discovered evidence claim fails.

Commonwealth v. Donte Jones, 1879 EDA 2013 (Super. Ct. 4/6/15).
        In view of the foregoing, the denial of relief with respect to this claim was proper.

Therefore, it is suggested that if defendant raises this issue on appeal, that the claim be deemed

lacking in merit.

                 7.) DEFENDANT DID NOT RECEIVE A FAIR TRIAL BECAUSE
                     THE TRIAL COURT ALLOWED THE PROSECUTOR TO
                     ADMIT PREJUDICIAL HEARSAY TESTIMONY AND
                     EVIDENCE OF UNRELATED CRIMINAL CONDUCT.

        Finally, defendant alleged that he was entitled to a new trial because this Court allowed

the Commonwealth to present inadmissible hearsay testimony, inadmissible unrelated criminal

conduct evidence, and evidence alleging intimidation of witnesses. According to defendant, this

Court permitted Corrections Officer Eric Patterson to present hearsay when he testified that

"Sarge" told him that victims were taken from three different cells. (N.T. 2/26/13, 27).2 He also

contends that Omar Fulton also provided hearsay testimony three times and that George Moore

did as well with the blessing of this Court. (N.T. 2/27/13, 45, 144; 2/28/13, 63, 66, 67).3•4

Finally he claims that hearsay testimony was presented by a Detective Burke.

        In addition thereto, defendant argues that this Court permitted the Commonwealth to

introduce evidence of unrelated criminal conduct that involved drug smuggling and drug dealing

in the prison, 5 evidence of threats made in a letter to Omar Fulton, 6 and testimony from George

Moore that defendant had been in a fight. 7

        This Court denied relief with respect to these claims because they had been waived. Each

of these claims could have been raised at trial and/or on direct appeal. According to the PCRA

claims are deemed waived if they could have been raised previously. 42 PaC.S. §§ 9544 (b).


2 See Petitioner's Pro Se Memorandum, 1/24/17, p. 8.
3 See Petitioner's Memorandum, 1/24/17, p. 8.
4 See Petitioner's Pro Se PCRA Petition, l 0/3/16, p. 5.

s See Petitioner's Pro Se PCRA Petition, 10/3/16, pp. 5, 6; Petitioner's Memorandum, 1/24/17, p. 8.
6 See Petitioner's Pro Se PCRA Petition, 10/3/16, p. 6.
7 See Petitioner's Pro Se PCRA Petition, I 0/3/16, p. 5.
        Moreover, had defendant accused prior counsel of providing ineffective assistance of

counsel for not raising/preserving these claims his ineffectiveness claims would have been

rejected because no error occurred in allowing the admission of the complained of evidence

and/or defendant could not establish that the admission of the evidence prejudiced him.

       For example, with regard to the complaint that Officer Patterson was permitted to testify

to hearsay, the alleged hearsay was elicited by Donte Jones' attorney to impeach his credibility.

Counsel was merely attempting to show that Patterson did not see what he testified to in order to

undermine his credibility. A review of the record shows that the hearsay testimony petitioner

complains of was elicited by Donte Jones' attorney during his cross-examination of the

corrections officer in relation to a statement Patterson gave after the incident:

                   "They took Bostic out. And then we did a search and found
                   three other victims. Two victims were in No. 15, and the other
                   in 20, or 21. They were taken to medical right away."

(N.T. 2/26/13, 27). Following this testimony counsel elicited from Patterson that he had not

actually observed what he told police, thereby undermining his credibility. As such because the

testimony was not introduced for the truth of the matter but to impeach Patterson's credibility,

the testimony was not hearsay.

       In addition, not only could defendant not establish that the claim had merit, he also is

unable to establish that Patterson's testimony, even if it were inadmissible hearsay, prejudiced

him such that its introduction deprived him of a fair trial. This is so because other witnesses

testified about where the victims were found and also because this Court did not consider the

testimony for the truth of the matter asserted but rather for its impeachment value.
          With regard to Omar Fulton defendant cites to three instances where he claims Fulton

was permitted to present hearsay testimony. (N.T. 2/27/13, 45, 143-144; 2/28/13, 63, 66, 67).8 A

review of the record belied defendant's claim that Fulton was permitted to present hearsay

testimony and a claim that trial counsel was ineffective for failing to object

          First, a review of the testimony found at N.T. 2/27/13, 45, indicates that Fulton was

testifying about what defendant had said. It was not hearsay because it was a statement of a

party opponent and thus counsel cannot be found ineffective with respect thereto. Defendant's

next reference to the record, N.T. 2/27/13, 143-144, concerned a question asked of Gyton and not

Fuller, inquiring about how Gyton learned that the victim had died and how it made him feel.

Although Gyton testified that a sergeant had told him, defendant did not suffer prejudice because

other properly admitted evidence was presented indicating that the victim was dead and the

testimony did not implicate defendant in the incident herein.

           With regard to Detective Burke defendant complained that this Court permitted the

detective to testify that Gyton indicated that he and the defendants were housed together in the

CFCF. (N.T. 2/28/13, 63, 66, 67). This Court determined that the claim lacked merit because

the testimony was not admitted for the truth of the matter asserted but rather to show why Gyton

recanted and did not testify in conformity with what he stated to police when he was interviewed.

As such, defendant's hearsay claim failed as would any ineffectiveness claim.          Moreover,

defendant cannot establish prejudice because this Court did not consider the testimony for the

truth of the matter asserted. Therefore, bad defendant accused counsel of ineffective assistance

for not lodging an objection, the claim would have been rejected.

           With respect to George Moore and the claim that counsel ineffectively permitted him to

present inadmissible testimony, the record indicates that defendant is mistaken that Moore's

8
    See Petitioner's Memorandum, 1/24/17, p. 8.
testimony was hearsay.             Rather, the complained of testimony concerned Moore's opinion

regarding whether he and the defendants were at odds with one another. (N.T. 2/26/13, 96).

Therefore, defendant cannot not prove that the claim possessed arguable merit.

           In addition, defendant also cannot not prove that the admission of the testimony, even if

hearsay, prejudiced him. The evidence of defendant's guilt was overwhelming and a successful

objection would not have resulted in a different verdict.

           Regarding the introduction of the evidence indicating there was drug smuggling dealing

taking place in the prison9 and that relating to the receipt of threatening letters by Omar Fulton,

counsel was not ineffective for failing to object. The evidence related to drugs was admissible to

establish a motive for the killing in that it showed that the victim controlled jobs and thus, was

able to facilitate the smuggling of drugs into the prison. (N.T. 2/26/13, 105-107). Evidence of

motive is clearly admissible. See PaR.E. 404(b)(2).

           It is further noted that counsel's failure to object to the drug evidence did not prejudice

defendant. No evidence was admitted connecting defendant to the drug dealing and this Court

did not attribute any of those allegations to defendant.

           A complaint concerning counsel's failure to object to the threatening letters also would

not have been found to possess arguable merit because objections thereto were sustained. (N.T.

2/27/13, 87-89). Thus, defendant was not provided with ineffective assistance of counsel.

           Finally, if defendant had alleged that trial counsel was ineffective for failing to object to

Moore's testimony that defendant had a fight with a friend of Moore's relief would have been

denied him given that trial counsel did object and the objection was overruled. (N.T. 2/26/13,

96).



9
    See Petitioner's Pro Se PCRA Petition, 10/3/16, pp. 5, 6; Petitioner's Memorandum, 1/24/17, p. 8.
       Relatedly, had defendant asserted that appellate counsel was ineffective for not raising on

appeal a claim that this Court abused its discretion by overruling the objection, defendant would

have been denied relief with respect to that claim as well. The claim would have been deemed

to lack merit because this Court did not err by overruling the objection. The evidence was

relevant to flesh out and explain the nature of the relationship Moore had with the defendants.

This Court considered it solely for that purpose and not as evidence indicating that defendant

was a violent person. Consequently, defendant would not have been granted relief on this claim

as a result of ineffective assistance of counsel.

CONCLUSION

       For the foregoing reasons, the order denying defendant PCRA relief should be affirmed.



                                                            By the Court,


Date:�17
                               '
            IN THE COURT OF COMMON PLEAS OF PHILADELPHIA COUNTY
                    FIRST JUDICIAL DISTRICT OF PENNSYLVANIA
                             CRIMINAL TRIAL DIVISION


COMMONWEAL TH OF PENNSYLVANIA                                             NO. CP-51-CR-0014636-2011

                                  CP-51-CR-0014636-2011 Comm.   v. Sullivan, Sean ·
                                                    Opinion
                      VS.

SEAN SULLIVAN                         1111111111111111111111111                              FILED
                                              8005144421
                                                                                         :SEP 2 0 2017
                                               OPINION
                                                                                      Office of Judicial Records
                                                                                          Appeals/Post Trial
PROCEDURAL HISTORY


       Defendant, Sean Sullivan, was charged as of the above Bill and Term No. with, inter alia,


    �
    ·.  '
one count of Murder, generally, one count of Conspiracy to Commit Murder, four counts of

Attempted Murder, four counts of Aggravated Assault, one count of Possession of an Instrument

of Crime and one count of Possession of an Offensive Weapon. These charges arose from an

incident that occurred at Curran Fromhold Correctional Facility (CFCF) during which defendant,

an inmate at the facility, along with four co-conspirators Rashawn Edwards, Haleem Poole, Jalik

Peay and Donte Jones, engaged in an attack on five other inmates. During the incident, Earl

Bostic, an inmate at CFCF, was fatally injured.

       Defendant was tried in February and March of 2013, before this Court, sitting without a

Jury. At the conclusion of the trial, this Court found defendant guilty of Third-Degree Murder,

Possession of an Instrument -of Crime, Possession of an Offensive Weapon, Conspiracy to

Commit Murder and one count of Aggravated Assault. This Court found defendant not guilty of

four counts of Attempted Murder and three counts of Aggravated Assault.